SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: November, 2009 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: November 13, 2009 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary 1 Report to Shareholders 3 Managements Discussion and Analysis 3 1. Highlights 4 2. Introduction 5 3. About CAE 5 3.1 Who we are 5 3.2 Our vision 5 3.3 Our operations 10 4. Foreign exchange 11 5. Consolidated results 11 5.1 Results of our operations  second quarter of fiscal 2010 13 5.2 Restructuring 13 5.3 Consolidated orders and backlog 14 6. Results by segment 15 6.1 Civil segments 17 6.2 Military segments 19 7. Consolidated cash movements and liquidity 20 7.1 Consolidated cash movements 21 8. Consolidated financial position 21 8.1 Consolidated capital employed 22 9. Business acquisitions 23 10. Change in accounting standards 23 11. International financial reporting standards (IFRS) implementation 23 12. Controls and procedures 23 12.1 Evaluation of disclosure controls and procedures 24 13. Selected quarterly financial information 25 Consolidated Financial Statements 25 Consolidated balance sheets 26 Consolidated statements of earnings 27 Consolidated statements of changes in shareholders equity 28 Consolidated statements of comprehensive (loss) income 28 Consolidated statement of accumulated other comprehensive loss 29 Consolidated statements of cash flows 30 Notes to the Consolidated Financial Statements 30 Note 1  Nature of operations and significant accounting policies 31 Note 2  Changes in accounting policies 31 Note 3  Business acquisitions 32 Note 4  Investments in joint ventures 33 Note 5  Debt facilities and interest expense, net 34 Note 6  Accounts receivable 34 Note 7  Inventories 35 Note 8  Supplementary cash flows and earnings information 35 Note 9  Government assistance 36 Note 10  Employee future benefits 36 Note 11  Restructuring charge 37 Note 12  Operating segments and geographic information Report to shareholders CAE reported financial results for the second quarter ended September 30, 2009. Net earnings were $39.1 million ($0.15 per share), compared to $49.0 million ($0.19 per share) in the second quarter of last year. Excluding a restructuring charge of $1.1 million recorded during the quarter, net earnings were $39.9 million ($0.16 per share). All financial information is in Canadian dollars. Summary of consolidated results Consolidated revenue this quarter was $364.5 million compared to $406.7 million last year. Second-quarter consolidated earnings before interest and taxes (EBIT) were $61.2 million, or 16.8% of revenue. EBIT before the restructuring charge was $62.3 million, or 17.1% of revenue. The civil aerospace sector remains a challenge, but our healthy financial position and our diversification among products and services, military and civil markets and our presence on all continents around the world is helping to mitigate its effects, said Marc Parent, CAEs President and Chief Executive Officer. We are continuing to adjust our business in terms of structure and people to reduce costs and to be able to generate cash and profits through the aerospace downturn. We expect continued strong growth in military and the eventual recovery in our civil segments will build on this solid base. Business highlights In our military segments we won orders of $178.4 million during the quarter including major upgrade work for two German CH-53 full-mission simulators and a range of A330 Multi-Role Tanker Transport trainers for the United Arab Emirates and the Royal Saudi Air Force. In our civil segments we secured training and services contracts with an expected value of $82.9 million and we were awarded $26.8 million in contracts including two full-flight simulators (FFSs) from Kenya Airways and Korean Air. Following the end of the quarter, we signed an additional two full flight simulator orders. Year-to-date we have announced 10 FFS orders and we continue to expect a total of 20 this fiscal year. Civil segments Training & Services/Civil (TS/C) Second quarter revenue in the TS/C segment decreased 5% compared to last year due to softer market conditions in North America and Europe. Since last year we deployed 10 additional Revenue Simulator Equivalent Units (RSEUs) to our network and we grew our revenue base in the emerging markets. These factors helped to offset some pressures we experienced in the legacy markets. Compared to last quarter, revenue decreased 10% mainly due to seasonality and market weakness. Segment operating income was $15.9 million (15.5% of revenue) in the second quarter, compared to $20.8 million (18.1% of revenue) last quarter and $19.5 million (18.1% of revenue) in the second quarter last year. Last quarter we realized a gain on the disposal of two simulators, compared to one this quarter. Softness in Europe was partially offset by our cost containment measures, which have begun to take hold. Markets in North America and Europe slowed and we were impacted this quarter by unfavourable foreign exchange translation on our working capital accounts. These negatives were partially offset by the addition of more RSEUs and higher activity in the emerging markets. Foreign exchange movements were favourable in the comparison of year over year results but unfavourable between the first and second quarters of this fiscal year. New orders for the quarter totalled $82.9 million, and segment backlog was $792.3 million. The book-to-sales ratio was 0.81x in the quarter and 0.95x for the last 12 months. Simulation Products/Civil (SP/C) Revenue in the SP/C segment was $63.9 million during the second quarter, down 44% from last year mainly because of an extended facility shutdown of three weeks in July and furlough days, which occurred during the quarter. As well, volume was affected by lower orders this year and the recognition of revenue last year on some simulators that were partially built when sales contracts were signed. Segment operating income was $12.4 million (19.4% of revenue) in the second quarter, down 47% from last year because of lower volume and the emergence of pricing pressure. The impact of the challenging market conditions was partially offset by favourable foreign exchange hedging. Contracts subsequently added to backlog have been affected by more pronounced pricing pressure and the continued strength of the Canadian dollar relative to our other main operating currencies. We continue to take action to deal with the difficult market situation in this segment as we believe these conditions will prevail for a while. During the quarter, we received orders for two civil FFSs. SP/C orders for the quarter totalled $26.8 million, and segment backlog was $254.5 million. This quarters book-to-sales ratio was 0.42x. The ratio for the last 12 months was 0.77x. CAE Second Quarter Report 2010 | 1 Report to Shareholders Military segments Revenue in the second quarter for our combined Military business was $197.8 million and operating income was $34.0 million, resulting in an operating margin of 17.2%. Combined new orders this quarter totalled $178.4 million for a book-to-sales ratio of 0.90x. The ratio was 1.41x for the last 12 months. Simulation Products/Military (SP/M) Revenue in the SP/M segment was $137.4 million in the second quarter, up 9% year over year mainly because of higher activity on various NH90 helicopter programs and the integration into our results of DSA, which we acquired in May 2009. Segment operating income this quarter was $24.3 million (17.7% of revenue), up 13% year over year mainly because of the higher program activity and more investment tax credits. New orders for the quarter totalled $113.5 million and segment backlog reached $889.8 million at the end of the quarter. This quarters book-to-sales ratio was 0.83x. The ratio for the last 12 months was 1.24x. Training & Services /Military (TS/M) Revenue in the TS/M segment was $60.4 million in the second quarter, up 3% year over year mainly because of more work on maintenance service contracts in Canada and Germany and increased NH90 helicopter training activity in Germany. Segment operating income was $9.7 million this quarter, down 16% from the same period last year. The decrease is the result of a larger dividend from a U.K.-based investment last year compared to this year and higher bid and proposal costs this year related to the current high level of marketing activity. New orders this quarter totalled $64.9 million and segment backlog reached $1.098 billion at the end of the quarter. The book-to-sales ratio was 1.07x for the quarter and 1.77x for the last 12 months. Cash flow and financial position CAEs free cash flow was $93.5 million at the end of the second quarter, up $123.2 million from last quarter and up $51.0 million year over year. Since last quarter we decreased our investment in non-cash working capital and cash provided by continuing operating activities increased by $24.6 million. Growth capital expenditures were $13.5 million this quarter and maintenance capital expenditures were $12.8 million. Net debt was $257.8 million at September 30, 2009, down $82.9 million from last quarter mainly from increased cash before proceeds and repayment of long-term debt and by the strengthening of the Canadian dollar against our foreign denominated debt. CAE will pay a dividend of $0.03 per share on December 31, 2009 to shareholders of record at the close of business on December 15, 2009. Additional consolidated financial results Restructuring A restructuring charge of $1.1 million was incurred during the second quarter as part of a restructuring plan we announced in May 2009. We continue to expect to incur a total charge of $32 million for the restructuring program and we expect to complete this by the end of the fiscal year. Orders and backlog Our consolidated backlog was $3.035 billion at the end of the quarter, compared to $3.278 billion last quarter. New orders of $288.1 million were added to backlog, offset by $364.5 million in revenue generated from backlog. As well, our backlog decreased by $167.0 million of which $128.4 million is mainly the result of foreign exchange adjustments and $38.6 million is due to the reassessment of TS/C backlog. Income taxes Income taxes were $14.7 million this quarter, representing an effective tax rate of 27%. The tax rate was lower this quarter and year to date because of changes in the mix of income in various jurisdictions for tax purposes. We now expect the average effective tax rate for the year to be approximately 29%. 2 | CAE Second Quarter Report 2010 Managements Discussion and Analysis Managements Discussion and Analysis for the six months ended September 30, 2009 1. HIGHLIGHTS FINANCIAL SECOND QUARTER OF FISCAL 2010 Lower revenue over last quarter and year over year Consolidated revenue was $364.5 million this quarter, $18.5 million or 5% lower than last quarter and $42.2 million or 10% lower than the same quarter last year; For the first six months of fiscal 2010, consolidated revenue was $747.5 million, $51.3 million or 6% lower than the same period last year. Earnings and diluted earnings per share from continuing operations were higher than last quarter and lower year over year Earnings from continuing operations were $39.1 million (or $0.15 per share) this quarter, compared to $27.2 million (or $0.11 per share) last quarter, representing an increase of $11.9 million or 44%, and compared to $49.2 million (or $0.19 per share) in the second quarter of last year, representing a decrease of $10.1 million or 21%; For the first six months of fiscal 2010, earnings from continuing operations were $66.3 million (or $0.26 per share) compared to $97.4 million (or $0.38 per share) for the same period last year, a $31.1 million or 32% decrease; A restructuring charge of $1.1 million was booked this quarter, compared to $27.2 million last quarter and nil in the second quarter of last year. Excluding the restructuring charge, earnings from continuing operations were $39.9 million this quarter (or $0.16 per share), $46.1 million last quarter (or $0.18 per share) and $86.0 million (or $0.34 per share) for the first half of fiscal 2010. Free cash flow 1 at positive $93.5 million Net cash provided by continuing operations was a positive $116.4 million this quarter, compared to a negative $19.9 million last quarter and a positive $59.0 million in the second quarter of last year; Maintenance capital expenditures 2 and other asset expenditures were $16.3 million this quarter, compared to $9.8 million last quarter and $9.0 million in the second quarter of last year; The proceeds from the disposal of property, plant and equipment amounted to $0.9 million this quarter; Cash dividends were $7.5 million this quarter, compared to $7.6 million last quarter and $7.5 million in the second quarter of last year. Capital employed 3 decreased by $103.4 million or 7% this quarter over last quarter Non-cash working capital 4 decreased by $34.5 million this quarter, ending at negative $15.3 million; Property, plant and equipment decreased by $64.1 million; Net debt 5 ended at $257.8 million this quarter compared to $340.7 million last quarter. ORDERS 6 The book-to-sales ratio for the quarter was 0.79x (combined civil was 0.66x and combined military was 0.90x). The ratio for the last 12 months was 1.13x (combined civil was 0.87x and combined military was 1.41x); Total order intake was $288.1 million, compared to $342.9 million last quarter and $389.8 million in the second quarter of last year; Total backlog was $3,034.8 million as at September 30, 2009. Civil segments Training & Services/Civil obtained contracts with an expected value of $82.9 million; Simulation Products/Civil won $26.8 million of orders, including two full-flight simulators (FFSs). Military segments Simulation Products/Military won $113.5 million of orders for new training systems and upgrades; Training & Services/Military won contracts valued at $64.9 million. OTHER Effective April 1, 2009, we adopted CICA Handbook Section 3064, Goodwill and Intangible Assets . Since adopting the new standard, we expense our pre-operating costs as they are incurred. We have retroactively restated comparative prior period information. You will find more details in Change in accounting standards ; Non-GAAP measure (see Section 7.1). Non-GAAP measure (see Section 7.1). Non-GAAP measure (see Section 8.1). Non-GAAP measure (see Section 8.1). Non-GAAP measure (see Section 8.1). Non-GAAP measure (see Section 5.3). CAE Second Quarter Report 2009 | 3 Managements Discussion and Analysi s On July 24, 2009, we, the Solidarity Fund QFL and Société générale de financement du Québec (SGF) announced the creation of a limited partnership to provide qualifying customers competitive lease financing for CAEs civil flight simulation equipment manufactured in Québec and exported around the world; Effective October 1, 2009, our former Executive Vice President and Chief Operating Officer, Marc Parent, succeeded Robert E. Brown as our President and CEO; During the quarter, we acquired Seaweed Systems Inc. (Seaweed), a leader in embedded graphics solutions for the military and aerospace market, with noted expertise in the development of safety critical graphic drivers; In August 2009, we institutionalized and intensified our ongoing cooperation with AgustaWestland by incorporating a joint venture named Rotorsim S.r.l. INTRODUCTION In this report, we, us, our, CAE and Company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: This year and mean the fiscal year ending March 31, 2010; Last year, prior year and a year ago, mean the fiscal year ended March 31, 2009; Dollar amounts are in Canadian dollars. This report was prepared as of November 11, 2009, and includes our managements discussion and analysis (MD&A), unaudited consolidated financial statements and notes for the second quarter ended September 30, 2009. We have written it to help you understand our business, performance and financial condition for the second quarter of fiscal 2010. Except as otherwise indicated, all financial information has been reported in accordance with Canadian generally accepted accounting principles (GAAP). All tables disclosed are based on unaudited figures. For additional information, please refer to our unaudited consolidated financial statements for the quarter ended September 30, 2009, and our annual consolidated financial statements, which you will find in our annual report for the year ended March 31, 2009. The MD&A section of our 2009 annual report also contains more information about: Our vision; Our strategy and value proposition; Our capability to execute strategy and deliver results; Our operations; Foreign exchange; Non-GAAP and other financial measures; Consolidated results; Acquisitions, business combinations and divestitures; Business risk and uncertainty; Controls and procedures; The oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our markets, future financial performance, business strategy, plans, goals and objectives. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business, or because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in our 2009 annual report. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. 4 | CAE Second Quarter Report 2010 Managements Discussion and Analysis 3. ABOUT CAE Who we are CAE is a world leader in providing simulation and modelling technologies and integrated training services to the civil aviation industry and defence forces around the globe. We design, develop, manufacture and supply simulation tools and equipment and provide a wide range of training and other modelling and simulation-based services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. We also operate a global network of training centres serving pilots and maintenance staff. Our main products are full-flight simulators (FFSs), which replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs more than 6,500 people at more than 90 sites and training locations in 20 countries. More than 90% of CAEs annual revenues come from worldwide exports and international activities. CAEs common shares are listed on the following exchanges: Toronto Stock Exchange, under the symbol CAE; New York Stock Exchange, under the symbol CAE (previously CGT). Our vision Our vision is for CAE to be synonymous with safety, efficiency and mission readiness. We intend to be the partner of choice for industries operating in complex and mission-critical environments, by providing the most innovative modelling and simulation-based product and service solutions to reduce risk, lower costs and help solve challenging problems. We aspire to be the most geographically accessible, most customer-focused and most dependable company of our kind. 3.3 Our operations We primarily serve two markets globally: The civil market includes aircraft manufacturers, major commercial airlines, regional airlines, business aircraft operators, helicopter operators, training centres, pilot provisioning and flight training organizations; The military market includes original equipment manufacturers (OEMs), government agencies and defence forces worldwide. We manage our operations and report our results in four segments, one for products and one for services, for each market. Each segment is a significant contributor to our overall results. CIVIL MARKET Training & Services/Civil (TS/C) Provides business and commercial aviation training for all flight and ground personnel and all associated services Our TS/C business is the largest provider of commercial aviation training services in the world and the second largest provider of business aviation training services. CAE has the broadest global network of training centres and we serve all sectors of the civil aviation market including general aviation, regional airlines, commercial airlines and business aviation. We offer a full range of services, including training centre operations, pilot training, aircraft technician training services, simulator spare parts inventory management, curriculum development, consulting services and e-Learning solutions. We are a leader in flight sciences, using flight data analysis to enable the effective study and understanding of recorded flight data to improve airline safety, maintenance and flight operations. As well, we are offering airlines a long-term solution to pilot recruitment with our pilot provisioning capability. We achieved our leading position through acquisitions, joint ventures and organic investments in new facilities. We currently have more than 140 FFSs in operation and we provide aviation training and services in more than 20 countries around the world, including aviation training centres, flight training organizations (FTOs) and third-party locations. We make selective investments to add new revenue simulator equivalent units (RSEUs) to our network to maintain our position, increase our market share, and address new market opportunities. We are developing our training network primarily to meet the long-term, steady stream of recurring training needs from the existing fleet, so that we continue to become less dependent on new aircraft deliveries to drive revenue. Simulation Products/Civil (SP/C) Designs, manufactures and supplies civil flight simulation, training devices and visual systems Our SP/C segment is a world leader in the provision of civil flight simulation equipment. We design and manufacture more civil FFSs and visual systems for major and regional carriers, third-party training centres and OEMs than any other company. We have a wealth of experience in developing simulators for new types of aircraft, including over 20 models and, more recently, the Bombardier CSeries and Global Express, Boeing 747-8 and 787, Airbus A380, Embraer Phenom 100/300 and Dassault Falcon 7X. We also offer a full range of support services including simulator updates, maintenance services, sales of spare parts and simulator relocations. CAE Second Quarter Report 2010 | 5 Managements Discussion and Analysis Market trends and outlook Demand for commercial air transportation has decreased over the past year in light of the global economic recession. Air carriers continue to adjust in the current period by reducing flight capacity  most notably in North America and to a lesser, but still significant extent, in Europe. So far, these conditions have resulted in a moderate decrease in the global active fleet of commercial aircraft, which is one of the key drivers for our training business. As well, we have seen a higher proportion of existing business jets put up for sale, which competes with the supply of new aircraft. This also means fewer flight cycles and flight crews and consequently less demand for training. A portion of our training services revenue comes from recurrent training that is essential to support the existing global in-service aircraft fleet, which totals over 42,000 aircraft.
